Citation Nr: 0922870	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-26 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for treatment at Soldiers And Sailors Memorial Hospital in 
Penn Yan, New York, on July 11, 2008.  


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1947 to June 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from  July 2008 decision of the Canandaigua, New 
York, Department of Veterans Affairs (VA) Medical Center 
(MC).

The Veteran had requested a hearing before the Board.  He 
subsequently submitted a statement in writing indicating he 
no longer wanted a hearing before the Board.  See 
Confirmation Questionnaire, dated May 9, 2009.  Thus, there 
is no pending hearing request, and the Board may proceed with 
its decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran received treatment at Soldiers & Sailors 
Memorial Hospital on July 11, 2008, for a non-service-
connected disability.  

2.  The evidence establishes that at the time the emergency 
treatment was furnished, the Veteran had not received medical 
services under authority of 38 U.S.C.A. Chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment.  


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred on July 11, 2008, at Soldiers & Sailors 
Memorial Hospital have not been met.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2008) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008), does not apply in the 
instant case.  At issue in this case is whether the Veteran 
is entitled to reimbursement of private medical expenses 
incurred on July 11, 2008.  The facts as to whether the 
Veteran had received medical services under authority of 
38 U.S.C.A. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment are not in 
dispute.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also VAOPGCPREC 5-2004 (June 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  

Legal Criteria & Analysis

Generally, in cases where a claimant seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted by Congress as part of the 
Veterans Millennium Health Care and Benefits Act, Pub. L. No. 
106-117, 113 Stat. 1553 (1999).  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability). 

38 C.F.R. § 17.1002; see also 38 U.S.C.A. § 1725.

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334, 337 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

In this case, the Veteran has not disputed that prior 
authorization of private medical treatment was obtained.  
Therefore, the matter for inquiry is whether he is eligible 
for payment or reimbursement for medical services which were 
not previously authorized.

Review of the record shows that the Veteran was treated at 
Soldiers & Sailors Memorial Hospital on July 11, 2008, with 
complaints of left-sided numbness, a fever several weeks ago, 
and an ongoing headache.  The Veteran is not service 
connected for any disability.  Therefore, the medical 
treatment was for a non-service connected disability.

After having carefully reviewed the evidence of record, the 
Board finds the Veteran does not satisfy at least one of the 
requisite criterion set forth above, and thus reimbursement 
cannot be granted.  See 38 U.S.C.A. § 1725(b)(2)(B); 
38 C.F.R. § 17.1002(e).  Specifically, the Veteran has 
admitted that had he had not received medical services under 
authority of 38 U.S.C.A. Chapter 17 within the 24-month 
period preceding the furnishing of such emergency treatment.  
Because the Veteran does not meet one of the criterion under 
38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, reimbursement for 
any amount is prohibited.  The Board need not go into whether 
the Veteran meets any of the other criteria, as the failure 
to meet one of them precludes payment.  Id.  

While the Board is sympathetic toward the Veteran, as he 
provided 20 years of honorable service to this country, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  The Millennium Act was 
passed by Congress, and Congress has required that the 
claimant receive treatment at VA within the 24-month period 
preceding the furnishing of the emergency medical treatment 
as part of the requirements for reimbursement.  38 U.S.C.A. 
§ 1725(b)(2)(B).  The Board is without authority to grant 
benefits simply because it might perceive the result to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 
426, 430 (1994).  For these reasons, the Board finds that the 
Veteran's claim is without legal merit.




ORDER

Entitlement to reimbursement of unauthorized medical expenses 
for treatment at Soldiers And Sailors Memorial Hospital in 
Penn Yan, New York, on July 11, 2008, is denied.  



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


